WIGGINTON, Judge.
In this appeal from a final judgment of dissolution of marriage we find no abuse of the trial court’s discretion in equitably distributing the parties’ marital assets. See Cortina v. Cortina, 461 So.2d 964 (Fla. 3d DCA, 1984). We do hold, however, that the trial court abused its discretion in awarding attorney’s fees to the wife when the record clearly shows that she has at least equal, if not greater, ability to pay those fees and does not require the husband’s assistance to provide herself with competent legal counsel. Cor-tina; Grundman v. Grundman, 448 So.2d 59 (Fla. 5th DCA 1984). As was recognized by the court in McIntyre v. McIntyre, 434 So.2d 61 (Fla. 5th DCA 1983):
After making a truly equitable distribution of marital assets it is inequitable to diminish the assets awarded either party by requiring one party to pay the litigation costs of the other where each party has substantially equal ability to pay their own costs and expenses.
Id., at 62.
The final judgment is reversed as to the award of attorney’s fees, but affirmed in all other respects.
AFFIRMED in part and REVERSED in part.
JOANOS and NIMMONS, JJ., concur.